internal_revenue_service department of the treasury index number 9100-dollar_figure number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-112533-99 date date legend purchaser seller target purchaser s company official purchaser’s tax professional seller’s tax professionals purchaser s authorized plr-112533-99 representatives target s authorized representatives date a date b date c date d business x this responds to your letter dated date requesting on behalf of the taxpayers identified above an extension of time under through of the procedure and administration regulations to file an election target as successor to purchaser and seller are requesting the extension to file a sec_338 election under g and h of the internal_revenue_code and h -1 d of the income_tax regulations the election with respect to purchaser’s acquisition of target on date a additional information was submitted in letters dated september september and date the material information is summarized below target is an s_corporation within the meaning of and was wholly owned by seller an individual and engaged in business x purchaser was a subchapter_c_corporation that was formed for the purpose of acquiring target target uses the accrual_method of accounting and has calendar taxable_year and purchaser used the accrual_method of accounting and had a calendar taxable_year on date a seller and purchaser entered into a stock purchase agreement for purchaser to acquire all of seller’s target stock also on date a pursuant to a stock purchase agreement purchaser acquired all of seller's target stock for cash and notes which seller did not report under sec_453 in a fully taxable_acquisition it is represented that purchaser was not related to seller within the meaning of h and purchaser's acquisition of target stock qualified as a qualified_stock_purchase as defined in d on date b which is many months after date a purchaser was merged with and into target pursuant to applicable state law in a transaction that is represented to qualify as a reorganization under sec_368 and sec_381 it is also plr-112533-99 represented that target is successor_in_interest to purchaser pursuant to sec_1_338-2 purchaser and seller intended to file the election the election was due on date c however for various reasons the election was not timely filed on date d which is after the election was due the parties discovered that the election was not timely filed subsequently this request was submitted under for an extension of time to file the election the period of limitations on assessments under a has not expired for purchaser s target's or seller s taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under g and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of a of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which or applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under a other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a h election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a h election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a h election is made for the target_corporation it is irrevocable and a election is deemed made for the target_corporation plr-112533-99 sec_1_338_h_10_-1 provides that a h election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that if a h election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that each person authorized to act on behalf of each corporation must sign the form and if it made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qsp the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_338-2 provides that an election under sec_338 may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target under c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie plr-112533-99 h -1 d therefore the commissioner has discretionary authority under to grant an extension of time for target as successor to purchaser and seller to file the election provided target as successor to purchaser and seller show that purchaser and target acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government information and representations submitted by seller purchaser purchaser’s company official purchaser’s tax professionals seller’s tax professionals purchaser’s authorized representatives and seller’s authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that seller and purchaser relied on them to timely make the election and that the government will not be prejudiced if relief is granted see b v based on the facts and information submitted including the representations made we conclude that target as successor to purchaser and seller have shown that purchaser and target acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under until days from the date_of_issuance of this letter for target as successor to purchaser and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on i purchaser in fact being the purchasing_corporation for tax purposes and target in fact being the successor_in_interest to purchaser see sec_1_338-2 and c ii target as successor to purchaser and seller treating the acquisition sale of target stock as a h transaction iii target as successor to purchaser and seller signing the election and iv the taxpayers' seller's purchaser's and target's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser and seller must file the election in accordance with h -1 d ie a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form purchaser and seller must amend their applicable returns they reported the transaction as a sec_338 transaction and disclosed that they were requesting an extension of time under plr-112533-99 to attach a copy of the new election and the information required therewith and a copy of this letter we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under d whether the acquisition sale of target stock qualifies for h treatment or if h is applicable as to the amount and character of gain_or_loss if any recognized by target and seller on target’s deemed asset sale and deemed liquidation in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to powers of attorney on file in this office we are sending copies to purchaser’s company official seller’s company official and the specified authorized representatives by richard todd counsel to the assistant chief_counsel corporate sincerely yours assistant chief_counsel corporate
